                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                       8:19MJ611

        vs.
                                                                         ORDER
DAVID SHORT,

                       Defendant.


       On January 22, 2020 the court held a hearing on the motion of Attorney Joseph L. Howard
to withdraw as counsel for the defendant, David Short. (Filing No. 14).        Joseph L. Howard
represented that he has a professional conflict of interest. After inquiry of the Defendant and his
counsel the court granted Joseph L. Howard’s motion to withdraw (Filing No. 14).        The court
further inquired as to Defendant’s financial status. The court found that Defendant was indigent
and re-appointed the Federal Public Defender to represent Defendant.
       Mary C. Gryva, of the Federal Public Defender’s office is re-appointed to represent David
Short for the balance of these proceedings. Joseph L. Howard shall forthwith provide Mary C.
Gryva with the discovery materials provided the defendant by the government and such other
materials obtained by Joseph L. Howard which are material to David Short’s defense.
       The clerk shall provide a copy of this order to Mary C. Gryva.

       Dated this 22nd day of January, 2020.

                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
